        Case 1:18-cv-02846-PAE-OTW Document 65 Filed 04/12/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
RENZER BELL,                                                   :
                                                               :
                        Plaintiff,                             :   18-CV-2846 (PAE) (OTW)
                                                               :
                      -against-                                :   REPORT AND RECOMMENDATION
                                                               :
JOHN CAREY, et al.,
                                                               :
                        Defendants.                            :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         To the Honorable PAUL A. ENGELMAYER, United States District Judge,

         All the Defendants in this action have failed to appear and, in July 2019, the Clerk of

Court issued certificates of default against them. See ECF 42-48.

         However, Plaintiff has yet to move for default. This Court first ordered that Plaintiff

move for default by August 12, 2019. (ECF 49). In August 2019, I granted an extension to file the

motion for default to October 3, 2019 and warned Plaintiff “that this case has been moving at a

sluggish pace, and failure to file a motion for default by October 3 may result in the Court

recommending dismissal for failure to prosecute.” (ECF 51). I granted a third extension to

November 4, 2019 for the motion due to disruptions caused by Hurricane Dorian. (ECF 54). On

November 20, 2019, I issued an order for Plaintiff to show cause “why he has failed to comply

with the Court’s order to file a motion for default judgment.” (ECF 57). Plaintiff responded,

arguing that he determined that amending the Complaint, by adding new claims, would be his

best remedy. (ECF 58).
      Case 1:18-cv-02846-PAE-OTW Document 65 Filed 04/12/21 Page 2 of 4




       On July 1, 2020, I denied the motion to amend and further directed Plaintiff to file a

motion for default judgment by July 31, 2020. (ECF 60). I warned that failure to timely file may

result in a recommendation of dismissal for failure to prosecute. (ECF 60). On July 14, 2020,

Plaintiff moved for an extension of time to file Federal Rule of Civil Procedure (“Rule”) 72(a)

objections to my denial of his motion to amend. (ECF 61 (entered July 15, 2020)). Judge

Engelmayer granted the request, extending the time to object to October 12, 2020. (ECF 64). To

date, Plaintiff has not neither filed his objections nor moved for a default judgment.

       Courts have the power, under Rule 41, to dismiss a case for failure to comply with court

orders, treating such noncompliance as a failure to prosecute. See Simmons v. Abuzzo, 49 F.3d

83, 87 (2d Cir. 1995). A dismissal for failure to prosecute may be ordered sua sponte. See

LeSane v. Hall's Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (noting that “[a]lthough the

text of Fed.R.Civ.P. 41(b) expressly addresses only the case in which a defendant moves for

dismissal of an action, it is unquestioned that Rule 41(b) also gives the district court authority to

dismiss a plaintiff's case sua sponte for failure to prosecute”). “Courts have repeatedly found

that dismissal of an action is warranted when a litigant . . . fails to comply with legitimate court

directives.” Robinson v. Sposato, No. 13-CV-3334 (JFB) (WBW) , 2014 WL 1699001, at *1

(E.D.N.Y. Apr. 24, 2014). In considering whether to dismiss an action, courts in this district

consider five factors:

       1) the duration of plaintiff's failures or non-compliance; 2) whether plaintiff had
       notice that such conduct would result in dismissal; 3) whether prejudice to the
       defendant is likely to result; 4) whether the court balanced its interest in managing
       its docket against plaintiff's interest in receiving an opportunity to be heard; and
       5) whether the court adequately considered the efficacy of a sanction less
       draconian than dismissal.



                                                  2
      Case 1:18-cv-02846-PAE-OTW Document 65 Filed 04/12/21 Page 3 of 4




Baffa v. Donaldson, Lufkin & Jenrette Sec. Corp., 222 F.3d 52, 63 (2d Cir. 2000). No one factor is

dispositive in making this determination. Lewis v. Rawson, 564 F.3d 569, 576 (2d Cir. 2009).

       These facts weigh heavily towards dismissal in this case. First, Plaintiff has failed to

move for a default judgment for almost two years. Although in that period Plaintiff filed a

motion to amend, Plaintiff has neither objected to the July 2020 order denying that motion nor

moved for a default judgment. Second, Plaintiff received notice in August 2019 and July 2020

that failure to timely file a motion for default judgment may result in a recommendation of

dismissal for failure to prosecute. See ECF 51, 60. Third, having presided over this case for three

years, “the court needs to avoid calendar congestion and ensure an orderly and expeditious

disposition of cases.” Chen v. Patel, No. 16-CV-1130 (AT) (SDA), 2019 WL 276836, at *15

(S.D.N.Y. July 2, 2019). Fourth, Plaintiff has received ample notice from the Court that he should

file a motion for a default judgment. See ECF 49, 51, 57, 60. Fifth, in light of Plaintiff’s continued

non-compliance, the Court does not believe a lesser sanction will be effective. In sum, the Baffa

factors weigh in favor of dismissing this action for failure to prosecute. See Chen, 2019 WL

276836 at *15 (dismissing complaint for failure to prosecute as to defaulting defendants); Top

Rank, Inc. v. Pollos A Las Brasa, No. 01-CV-5890 (SJ), 2004 WL 2039817, at *1 (E.D.N.Y. Sept. 7,

2004) (dismissing complaint for failure to prosecute when the plaintiff twice failed to file a

motion for default judgment by the date set by the Court).

       Accordingly, I recommend that the action be dismissed without prejudice for failure to

prosecute.

       In accordance with 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b), the parties shall have

fourteen (14) days (including weekends and holidays) from receipt of this Report to file written


                                                  3
      Case 1:18-cv-02846-PAE-OTW Document 65 Filed 04/12/21 Page 4 of 4




objections. See also Fed. R. Civ. P. 6 (allowing three (3) additional days for service by mail). A

party may respond to any objections within fourteen (14) days after being served. Such

objections, and any responses to objections, shall be addressed to the Honorable Paul A.

Engelmayer, United States District Judge. Any requests for an extension of time for filing

objections must be directed to Judge Engelmayer.

       FAILURE TO FILE OBJECTIONS WITHIN FOURTEEN (14) DAYS WILL RESULT IN A WAIVER

OF OBJECTIONS AND WILL PRECLUDE APPELLATE REVIEW. See Thomas v. Arn, 474 U.S. 140,

155 (1985); IUE AFL-CIO Pension Fund v. Herrmann, 9 F.3d 1049, 1054 (2d Cir. 1993); Frank v.

Johnson, 968 F.2d 298, 300 (2d Cir. 1992); Wesolek v. Canadair Ltd., 838 F.2d 55, 58 (2d Cir.

1988); McCarthy v. Manson, 714 F.2d 234, 237-38 (2d Cir. 1983).

       The Clerk of Court is respectfully directed to mail a copy of this Report and

Recommendation to the pro se Plaintiff.



                                                              Respectfully submitted,



                                                              s/ Ona T. Wang
Dated: April 12, 2021                                                    Ona T. Wang
       New York, New York                                       United States Magistrate Judge




                                                  4
